In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00178-CR
         ______________________________


             STEVEN JONES, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



       On Appeal from the County Court at Law
                 Bowie County, Texas
           Trial Court No. 09M0924-CCL




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Steven Jones, appellant, has filed with this Court a motion to dismiss his appeal. The motion

is signed by Jones and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. As authorized by Rule 42.2, we grant the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       December 10, 2009
Date Decided:         December 11, 2009

Do Not Publish




                                                2